DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/14/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Status of Claims
The examiner has taken notice that claims 20-22 have been newly added.  Claims 1-22 are pending in the current application.
Response to Arguments
Applicant's arguments filed 07/22/2021 have been fully considered but they are not persuasive.
	Applicant argues that Narasimhan does not disclose “a monitor and control signal” as recited in independent claims 1, 9, and 13.  The examiner respectfully disagrees.
	As previously cited in the recent office action, Narasimhan teaches receiving multicarrier/orthogonal reference signals (Narasimhan - Fig. 7; Col. 5 lines 23-27, note system 102 comprises a plurality of receive antennas capable of accepting a plurality of multicarrier signals, with overlapping carrier frequencies and orthogonal reference signals (monitor and control signal(s))), which are used for estimation and correction (Narasimhan - Fig. 7 CFO/Doppler estimation and correction module(s) 118, Fig. 8; Col. 8 lines 17-19, note CFO/Doppler estimation and correction module supplies CFO/Doppler frequency offsets; Col. 9 lines 53-61, note phase rotating the corrected equalized symbols as a function of the updated CFO/Doppler frequency estimates, slot index, and symbol index).  Applicant refers to the specification to further define the composition of “monitor and control data” which applicant equates to the recited “monitor and control signal”, despite inconsistent terminology.  However, the specifics are not recited in the claim that would distinguish the term from the prior art, as “monitor and control signal” could refer to a variety of control signals which could be used for monitoring the status of a communications channel.  Therefore, Narasimhan still teaches “a monitor and control signal” as recited in independent claims 1, 9, and 13.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Regarding claim 20, it is unclear as to what the term “distinct carrier frequency” is referring to, as the specification does not further define what constitutes a “distinct” carrier frequency.

Regarding claim 21, the claim is interpreted and rejected for the same reason as claim 20.
	Regarding claim 22, the claim is interpreted and rejected for the same reason as claim 20.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 9-14, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Narasimhan et al. (US 8,416,759 B1), hereinafter referred to as Narasimhan, Zhang et al. (US 2018/0295596 A1), hereinafter referred to as Zhang, and Makhlouf et al. (US 2005/0125176 A1), hereinafter referred to as Makhlouf.

	Regarding claim 1¸ teaches a communication ground station (Narasimhan - Fig. 7; Col. 5 lines 18-19, note wireless communications receiver 100) comprising:
	an antenna configured to receive a signal and a monitor and control signal (Narasimhan - Fig. 7; Col. 5 lines 23-27, note system 102 comprises a plurality of receive antennas capable of accepting a plurality of multicarrier signals, with overlapping carrier frequencies and orthogonal reference signals (monitor and control signal(s)));
	a compensator configured to compensate the signal and the monitor and control signal for delay and Doppler variations to provide a delay and Doppler compensated signal and a delay and Doppler compensated monitor and control signal (Narasimhan - Fig. 7 CFO/Doppler estimation and correction module(s) 118, Fig. 8; Col. 8 lines 17-19, note CFO/Doppler estimation and correction module supplies CFO/Doppler frequency offsets; Col. 9 lines 53-61, note phase rotating the corrected equalized symbols as a function of the updated CFO/Doppler frequency estimates, slot index, and symbol index); and
	a modem having a demodulator configured to receive the delay and Doppler compensated monitor and control signal (Narasimhan - Fig. 7, note demodulator(s) 120 following CFO/Doppler estimation and correction module(s) 118).
	Narasimhan does not teach the communication ground station comprising: a de-multiplexer configured to de-multiplex the signal and the monitor and control signal to provide a de-multiplexed signal and a de-multiplexed monitor and control signal.
	In an analogous art, Zhang teaches the communication ground station comprising: a de-multiplexer configured to de-multiplex the signal and the monitor and control signal to provide a de-multiplexed signal and a de-multiplexed monitor and control signal (Zhang - Fig. 11; Paragraph [0121], note BB (baseband) processor 2513 may perform coding/decoding, modulation/demodulation, and multiplexing/demultiplexing).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Zhang into Narasimhan in order to perform frequency preprocessing on demultiplexed signals based on estimated Doppler shift to reduce Doppler effect at the receiver (Zhang - Fig. 4 step S440; Paragraph [0003]).
	The combination of Narasimhan and Zhang still does not teach said demodulator configured to determine a residual frequency error in the delay and Doppler compensated monitor and control signal; and said compensator further configured to compensate the delay and Doppler compensated signal for the residual frequency error to provide a frequency error compensated signal.
	In an analogous art, Makhlouf teaches said demodulator configured to determine a residual frequency error in the delay and Doppler compensated monitor and control signal (Makhlouf - Fig. 4 frequency estimator 434; Paragraph [0039], note the frequency estimator 434 uses non-data symbols (of a signal) to determine a frequency error); and
	said compensator further configured to compensate the delay and Doppler compensated signal for the residual frequency error to provide a frequency error compensated signal (Makhlouf - Fig. 4 fine frequency adjuster 416; Paragraph [0039], note the fine frequency adjuster 416 uses the frequency error to adjust the center frequency of the received demodulated symbols).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Makhlouf into the combination of Narasimhan and Zhang in order to reduce residual frequency offsets remaining after coarse frequency corrections are applied (Makhlouf - Paragraph [0013]).

	Regarding claim 2, the combination of Narasimhan, Zhang, and Makhlouf, specifically Narasimhan teaches the ground station further comprising a processing device configured to process the compensated signal (Narasimhan - Fig. 7, note decoder(s) 122 following demodulator(s) 120).

	Regarding claim 3, the combination of Narasimhan, Zhang, and Makhlouf, specifically Narasimhan teaches wherein the signal comprises an uplink signal (Narasimhan - Col. 2 lines 32-36, note in the LTE uplink, each user transmits reference signals on all REs of specified symbols (other symbols may be reserved for data transmission) to the base station).

	Regarding claim 4, the combination of Narasimhan, Zhang, and Makhlouf, specifically Narasimhan teaches wherein said processing device comprises an eNodeB (Narasimhan - Col. 4 lines 14-17, note CFO/Doppler frequency corrections made prior to the demodulator in a LTE eNodeB receiver).

	Regarding claim 5, the combination of Narasimhan and Zhang does not teach wherein said demodulator is configured to determine the residual frequency error by determining a frequency offset for a carrier signal of the delay and Doppler compensated monitor and control signal.
	In an analogous art, Makhlouf teaches wherein said demodulator is configured to determine the residual frequency error by determining a frequency offset for a carrier signal of the delay and Doppler compensated monitor and control signal (Makhlouf - Fig. 4; Paragraph [0039], note the frequency estimator 434 uses the non-data symbols to determine a frequency error that the fine frequency adjuster 416 uses to adjust the center frequency (carrier) of the received demodulated signals).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Makhlouf into the combination of Narasimhan and Zhang for the same reason as claim 1 above.

	Regarding claim 6, the combination of Narasimhan and Zhang does not teach wherein said demodulator is configured to determine the residual frequency error by subtracting an expected frequency of the delay and Doppler compensated monitor and control signal, from a received carrier frequency of the delay and Doppler compensated monitor and control signal.
	In an analogous art, Makhlouf teaches wherein said demodulator is configured to determine the residual frequency error by subtracting an expected frequency of the delay and Doppler compensated monitor and control signal, from a received carrier frequency of the delay and Doppler compensated monitor and control signal (Makhlouf - Paragraph [0033], note Δf is the frequency error; Paragraph [0042], note frequency error determination, the frequency search space is defined based on the maximum expected residual frequency shift of the demodulated non-data symbols and data symbols relative to the channel estimation filter frequency centers (expected frequency)).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Makhlouf into the combination of Narasimhan and Zhang for the same reason as claim 1 above.

	Regarding claim 7, the combination of Narasimhan and Zhang does not teach said demodulator configured to determine the received carrier frequency,
	In an analogous art, Makhlouf teaches said demodulator configured to determine the received carrier frequency (Makhlouf - Fig. 4; Paragraph [0038], note channel estimator 430 receives non-data symbols 426 for use in channel estimation and receives channel characterization information 444; Paragraph [0042], note channel estimation filter frequency centers).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Makhlouf into the combination of Narasimhan and Zhang for the same reason as claim 1 above.

	Regarding claim 9, the claim is interpreted and rejected for the same reason as claim 1, without the elements of the de-multiplexer and the modem which comprises a demodulator.

	Regarding claim 10, the claim is interpreted and rejected for the same reason as claim 5.
	Regarding claim 11, the claim is interpreted and rejected for the same reason as claim 6.
	Regarding claim 12, the claim is interpreted and rejected for the same reason as claim 7.

	Regarding claim 13, the claim is interpreted and rejected for the same reason as claim 1, except the claim is written in a communication system format.

	Regarding claim 14, Narasimhan does not teach the system further comprising a transmit antenna configured to transmit the corrected signal to a user equipment.
	In an analogous art, Zhang teaches the system further comprising a transmit antenna configured to transmit the corrected signal to a user equipment (Zhang - Paragraph [0116], note eNB/base transceiver station, which are capable of transmitting and receiving signals).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Zhang into Narasimhan for the same reason as claim 1 above.

	Regarding claim 16, the claim is interpreted and rejected for the same reason as claim 5.
	Regarding claim 17, the claim is interpreted and rejected for the same reason as claim 6.
	Regarding claim 18, the claim is interpreted and rejected for the same reason as claim 7.

Claims 8, 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Narasimhan in view of Zhang and Makhlouf as applied to claims 1 and 13 above, and further in view of Ananth et al. (US 2017/0272131 A1), hereinafter referred to as Ananth.

	Regarding claim 8, the combination of Narasimhan, Zhang, and Makhlouf does not teach said antenna configured to receive the signal from a user equipment via satellite.
	In an analogous art, Ananth teaches said antenna configured to receive the signal from a user equipment via satellite (Ananth - Fig. 1A; Paragraph [0032], note non-terrestrial network 100b may include one or more high altitude platforms (HAPs) 300 such as a satellite, which includes an antenna system that receives/transmits a communication from a UE).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Ananth into the combination of Narasimhan, Zhang, and Makhlouf in order to provide a larger coverage area (Ananth - Paragraph [0029]).

	Regarding claim 15, the combination of Narasimhan, Zhang, and Makhlouf does not teach said transmit antenna comprising a phased array.
	In an analogous art, Ananth teaches said transmit antenna comprising a phased array (Ananth - Paragraph [0032], note the antenna system may include phased arrays).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Ananth into the combination of Narasimhan, Zhang, and Makhlouf in order to provide fast beam steering, allowing dynamic adjustment to the characteristics of beam patterns (Ananth - Paragraph [0032]).

	Regarding claim 19, the combination of Narasimhan, Zhang, and Makhlouf does not teach said communication system comprises a satellite system.
	In an analogous art, Ananth teaches said communication system comprises a satellite system (Ananth - Paragraph [0032], note non-terrestrial network 100b may include one or more high altitude platforms (HAPs) 300 such as a satellite).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Ananth into the combination of Narasimhan, Zhang, and Makhlouf for the same reason as claim 8 above.

Claims 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Narasimhan in view of Zhang and Makhlouf as applied to claims 1, 9, and 13 above, and further in view of Liu (US 6,058,306).

	Regarding claim 20, the combination of Narasimhan, Zhang, and Makhlouf does not teach wherein the signal and the monitor and control signal each have a distinct carrier frequency.
	In an analogous art, Liu teaches wherein the signal and the monitor and control signal each have a distinct carrier frequency (Liu - Col. 5 lines 43-52, note the feeder link carrier frequency is different than the carrier frequency for the mobile link).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Liu into the combination of Narasimhan, Zhang, and Makhlouf in order to transmit the multicarrier signals of Narasimhan on different carrier frequencies, avoiding interference between links (Liu - Col. 5 lines 37-67 and Col. 6 lines 1-8).

	Regarding claim 21, the claim is interpreted and rejected for the same reason as claim 20.
	Regarding claim 22, the claim is interpreted and rejected for the same reason as claim 20.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Drugge et al. (US 2010/0128829 A1) discloses compensating for Doppler shift and transmitter circuits transmitting on different carrier frequencies.
	Robinson et al. (US 2013/0293414 A1) discloses Doppler shift and transmitting signals on two different frequency carriers from a satellite.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAILOR C. HSU whose telephone number is (571)272-1729. The examiner can normally be reached Mon-Fri. 6:50 am - 3:10 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571)-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BAILOR C. HSU/Patent Examiner, Art Unit 2461                                                                                                                                                                                                        
/HUY D VU/Supervisory Patent Examiner, Art Unit 2461